PER CURIAM.
The defendant, Reeves, was convicted of armed robbery (La.R.S. 14:64) for which he was sentenced to fifteen years at the Louisiana State Penitentiary. He appeals his conviction and sentence based upon two bills of exceptions reserved and perfected during the proceedings.
Bill of Exceptions No. 1 was reserved during the closing argument of the State. Defense counsel objected to a statement made by the district attorney on the grounds that it was improper and prejudicial in that “he offered and argued” his personal opinion concerning the credibility of the defendant. We find no error in the trial court’s ruling rejecting the objection. The remark by the district attorney “was nothing more than a denunciation of the defendant based upon the evidence which had been adduced at trial”. State v. Leming, 217 La. 257, 306, 46 So.2d 262, 279 (1959); La.C.Cr.P. Art. 774.
Bill of Exceptions No. 2 was reserved to the trial court’s action in limiting closing argument of defendant, after nearly one hour, to approximately five minutes more, although actually defense counsel was permitted to argue about ten minutes more. At that time, the defendant’s counsel had fully covered his case and had spoken almost twice as long as the prosecutor. All the matters pertaining to the conduct of the trial are within the sound discretion of the trial judge and rulings such as these will not be disturbed unless we find an apparent abuse of discretion. State v. Pierfax, 158 La. 927, 105 So. 16 (1925); La.C.Cr.P. Art. 17. We find no abuse, nor is any prejudice shown by the record to have resulted.
For the reasons assigned, the conviction and sentence are affirmed.
BARHAM and DIXON, JJ, concur.